OPINION — AG — THE KAW RESERVOIR AUTHORITY CAN SELL AND TRANSPORT WATER ISSUED TO IT UNDER A PERMIT GRANTED TO THE AUTHORITY BY THE OKLAHOMA WATER RESOURCES BOARD TO ARKANSAS CITY, KANSAS, IF THE AUTHORITY CAN COMPLY WITH THE PREREQUISITES OF 11 O.S. 1971 310.1 [11-310.1] AND 11 O.S. 1977 Supp. 37-127 [11-37-127], AND IF IT HAS THE ATTRIBUTES OF A PRIVATE CORPORATION REFERENCED IN THESE STATUTES. AS THE CITY OF LIBERAL, KANSAS, IS NOT A PROPER PERMIT APPLICATION BEFORE THE BOARD, THE BOARD WOULD NOT BE AUTHORIZED TO ISSUE A PERMIT TO THE CITY OF LIBERAL FOR WATER FROM THE OPTIMA RESERVOIR. CITE: 82 O.S. 1977 Supp., 1085.2 [82-1085.2](2), 74 O.S. 1971 1001 [74-1001] (INTERLOCAL CORPORATION ACT), 75 O.S. 1971 1004 [75-1004], 82 O.S. 1977 Supp., 1085.17 [82-1085.17] [82-1085.17], 82 O.S. 1977 Supp., 1085.2 [82-1085.2] [82-1085.2] (AMALIJA J. HODGINS)